This case arose in the county court of Osage county, and from an order made in that court, defendant appealed to the district court. In the district court defendant, who is plaintiff in error in this court, moved the court to dismiss the appeal. This motion was overruled and plaintiff in error excepted. Plaintiff in error filed motion for a new trial, which was overruled, to which plaintiff in error excepted and gave notice of appeal
An order made by the district court overruling a motion to dismiss an appeal from the county court is not an appealable order. In re Cochran's Estate, 48 Okla. 672, 149 P. 1089. *Page 181 
A motion for new trial was not necessary. Powell et al. v. Nichols et al., 26 Okla. 735, 110 P. 762.
The appeal is dismissed.